DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement filed 11/03/2021 is acknowledged by the Examiner. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-3, 5, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al, US 2014/0111313 hereafter Wild in view of Jo et al, US 2010/0176926 hereafter Jo. 
25PATENTAttorney Docket No: 602659
As for claim 1, Wild discloses:
A wireless scheduling method, comprising: 
receiving an initial master time mark transmitted by a tracking system during a first time slot of a plurality of consecutive time slots forming a transmission block (Wild, FIG. 2, S110, [0015], Receiving, within the RFID tag, a beacon in the first time slot of a plurality of time slots forming of a window), wherein the transmission block consecutively repeats to form a repeating frame (Wild, [0019], Communication slots immediately follow/are consecutive);
transmitting, from the tracking tag, an announcement identifying the tracking tag in a second time slot of the plurality of consecutive time slots (Wild, FIG. 2, S160, [0015], [0017], [0018], Transmitting, from the RFID tag, a join request including the identification/ID of the RFID tag in a second slot of a plurality of slots. The Examiner interprets the join request to correspond to the announcement); 
27PATENTAttorney Docket No: 602659receiving a subsequent master time mark containing a time slot reservation area (Wild, FIG. 2, S170, [0025], Receiving the assigned time slot information) that includes an indication of a third time slot, of the plurality of consecutive time slots (Wild, [0018], Indicating to transmit/communicate during the third timeslot allocated to the RFID tag)
configuring, in response to said receiving the subsequent master time mark, the tracking tag to transmit data during the third time slot (Wild, FIG. 2, S180, [0015], [0025], [0026], Communicating/configuring, in response to the received allocation information, the RFID tag to transmit in the assigned/third slot). 

Wild does explicitly disclose allocated to the tracking tag by the tracking system based on the transmitted announcement.

However, Jo discloses allocated to the tracking tag by the tracking system based on the transmitted announcement (Jo, Fig. 3, [0045], Allocating a time slot for RFID communication based on the identification code of the RFID received in the identification code transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Wild with allocated to the tracking tag by the tracking system based on the transmitted announcement as taught by Jo to improve sensing capability for the movement and fluctuation of each RFID tag and to enhance sensing performance (Jo, [0014], [0070]). 

The combination of Wild and Jo does not explicitly disclose configuring, in response to said receiving the subsequent master time mark, the tracking tag to transmit data during the third time slot.

However, Ertin discloses configuring, in response to said receiving the subsequent master time mark, the tracking tag to transmit data during the third time slot (Ertin, [0008], The RF tag configures itself based on the predefined timeslot to transmit only during the selected/third timeslot). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the combination of the teachings of Wild and Jo with configuring, in response to said receiving the subsequent master time mark, the tracking tag to transmit data during the third time slot as taught by Ertin to provide reduced collisions (Ertin, [0044]). 

As for claim 2, Wild discloses:
Transmitting, after said configuring, during the third time slot (Wild, [0019], Communication slots immediately follow the beacon slot).

As for claim 3, Wild discloses:
Waking from a low-power mode to receive the initial master time mark (Wild, [0018], [0026], Waking to receive the communications).

As for claim 5, Wild discloses:
Receiving the subsequent master time mark occurs several transmission blocks after said transmitting (Wild, [0019], Receiving a communication time slot can happen immediately following the beacon slot or can occur at any point during the period signal).

As for claim 11, Wild discloses:
A tracking tag for transmitting wireless transmissions without collision, comprising: a processor; a transceiver communicably coupled to the processor; and a memory communicably coupled to the processor (Wild, [0013], [0044], The processor), the memory storing machine-readable instructions that, when executed by the processor (Wild, [0013], [0044], The memory coupled with the processor), control the tracking to: 
receive an initial master time mark transmitted by a tracking system during a first time slot of a plurality of consecutive time slots forming a transmission block (Wild, FIG. 2, S110, [0015], Receiving, within the RFID tag, a beacon in the first time slot of a plurality of time slots forming of a window), wherein the transmission block consecutively repeats to form a repeating frame (Wild, [0019], Communication slots immediately follow/are consecutive);
transmit, from the tracking tag, an announcement identifying the tracking tag in a second time slot of the plurality of consecutive time slots (Wild, FIG. 2, S160, [0015], [0017], [0018], Transmitting, from the RFID tag, a join request including the identification/ID of the RFID tag in a second slot of a plurality of slots. The Examiner interprets the join request to correspond to the announcement); 
27PATENTAttorney Docket No: 602659receive a subsequent master time mark containing a time slot reservation area (Wild, FIG. 2, S170, [0025], Receiving the assigned time slot information) that includes an indication of a third time slot, of the plurality of consecutive time slots (Wild, [0018], Indicating to transmit/communicate during the third timeslot allocated to the RFID tag)
configure, in response to said receiving the subsequent master time mark, the tracking tag to transmit data during the third time slot (Wild, FIG. 2, S180, [0015], [0025], [0026], Communicating/configuring, in response to the received allocation information, the RFID tag to transmit in the assigned/third slot).

Wild does explicitly disclose allocated to the tracking tag by the tracking system based on the transmitted announcement.

However, Jo discloses allocated to the tracking tag by the tracking system based on the transmitted announcement (Jo, Fig. 3, [0045], Allocating a time slot for RFID communication based on the identification code of the RFID received in the identification code transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine the teachings of Wild with allocated to the tracking tag by the tracking system based on the transmitted announcement as taught by Jo to improve sensing capability for the movement and fluctuation of each RFID tag and to enhance sensing performance (Jo, [0014], [0070]). 

As for claim 12, Wild discloses:
The memory storing additional machine-readable instructions that, when executed by the processor, control the tracking tag to transmit data during the third time slot (Wild, [0019], Communication slots immediately follow the beacon slot).

As for claim 13, Wild discloses:
The memory storing additional machine-readable instructions that, when executed by the processor, control the transceiver to wake from a low-power mode to receive the initial master time mark (Wild, [0018], [0026], Waking to receive the communications).

As for claim 15, Wild discloses:
The machine-readable instructions that, when executed by the processor, control the tracking tag to receive the subsequent master time mark include machine-readable instructions that, when executed by the processor, control the tracking tag to receive the subsequent master time mark several transmission blocks after transmitting the announcement (Wild, [0019], Receiving a communication time slot can happen immediately following the beacon slot or can occur at any point during the period signal).

Allowable Subject Matter

4.	Claims 4, 6-10, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Noel et al, US 2010/0109847 claim 7 discloses the RFID tag is assigned a respective time slot occurring subsequent to the CCESS_START message, the access information for the RFID tag identifies its assigned time slot. The RFID tag communicates is RFID tag identifier in its assigned time slot.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469